769 N.W.2d 904 (2009)
In re Marrea Ajena JONES, Mykelti Mekel Saunders, Markeya Rennee Saunders, Andrae Kareem Scott, and Devaughn Jerome Moore, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Clarerennee Denessee Saunders, Respondent-Appellant, and
Meguel Jesus Jones and Wallace Jerome Moore, Respondents.
Docket No. 139373. COA No. 288537.
Supreme Court of Michigan.
August 20, 2009.

Order
On order of the Court, the application for leave to appeal the July 7, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.